Exhibit 10.1
January 5, 2009
Mr. Hank Skorny
6809 E. Mercer Way
Mercer Island, WA 98040
USA
Dear Hank,
As you know, I am extremely pleased to offer you employment at RealNetworks,
Inc. (Real) as Senior Strategic Advisor, reporting to Rob Glaser, Chairman and
CEO. Your responsibilities will be as directed by Real. Your primary initial
assignment will be focused on developing a strategy for digital lockers for
RealNetworks and to work with the relevant product teams at Real to put together
a product and business plan. You will also participate in analyzing and
reviewing other product and new business strategies at Real.
This offer is for a full-time, exempt, regular position with Real. You will be
paid a monthly salary, which is equivalent on an annualized basis to $330,000
(subject to normal withholdings), payable semi-monthly in accordance with our
normal payroll procedures. You are eligible to earn an annual bonus of up to 45%
of your base salary. As such, you are eligible to earn $148,500 based on meeting
MBO target goals, for an annual target total compensation of $478,500 if you
succed in meeting your MBO target goals.
You will also earn equity in Real under the terms of Real’s 2005 Stock Incentive
Plan. Subject to and effective upon the commencement of your employment, you
will receive a grant of stock options for the purchase of 300,000 shares of Real
Common Stock, which will begin vesting on the first day of your employment, and
will be subject to all other provisions contained in the Plan. Your stock
options will be granted by the Compensation Committee of Real’s Board of
Directors effective upon the first day of your employment or as soon as
practicable thereafter (the “Grant Date”). The exercise price of the stock
options granted to you shall be equal to the fair market value of Real’s Common
Stock on the Grant Date. Fair market value shall equal the last sales price for
shares of Real’s Common Stock on the Grant Date as reported by the NASDAQ
National Market. Please be aware that unvested stock is forfeited upon
termination of employment.
A signing bonus of $100,000 will be paid to you within 30 days of the
commencement of your employment with Real. This is taxable income. In the event
that your employment with Real is terminated for cause or you resign within
twelve (12) months of the date of the payments, you must return to Real the full
amount of the payment. In the event that your employment with Real is terminated
for cause or you resign between twelve and twenty-four months of the date of the
payment, you must return to Real 50% of the payment (i.e., $50,000). By signing
below, you agree to reimburse Real in full prior to your termination

1 



--------------------------------------------------------------------------------



 



date, and in the event that you have not done so, you agree that Real may deduct
the balance due from your final paycheck as well as pursuing additional recourse
if needed.
We also agree to review your job title within six (6) months. Based on the
progress of the lockers project, it is our hope that your role will evolve into
a leadership job with management responsibilities that warrant a Senior Vice
President job title.
You agree that you will provide Real (3) months notice prior to terminating your
employment. After receipt of such notice Real may, at its election, direct you
to continue your work for Real for any period up to three (3) months from the
date of such notice, at your then-current base salary. In consideration for
fulfilling the foregoing notice provision, Real will pay you a severance payment
equal to three (3) months of your then-current base salary at the conclusion of
your employment with Real.
In the event that Real terminates your employment without cause, Real may
require you to stay for up to three (3) months to transition your
responsibilities. After this transition period, in consideration for fulfilling
the foregoing transition requirement, Real will pay you a severance of three
(3) months of your then-current base salary upon the termination of your
employment.
It is our policy that employees are not to use or disclose confidential
information or trade secrets obtained from any source or during any prior
employment. Real requires employees to abide by all contractual and legal
obligations they may have to prior employers or others, such as limits on
disclosure of information, or competition. You must inform us if you are subject
to any such obligations. Violation of this requirement may result in termination
of your employment with Real. By signing this letter, you further agree that you
will not bring any confidential documents of another, and will in all ways abide
by these requirements.
It is also our policy that employees not engage in activities or investments
that may conflict with Real’s business interests. I understand that you may be
involved in other existing investments or Board/Advisory positions or consulting
activities with other companies. Real requires you to identify those activities
and companies for our records, and to update this list from time to time as
applicable and to seek prior approval for any new activities that might conflict
with Real’s business interests. As we have discussed, your participation as an
advisory board member of Enterprise Ireland, the Irish Development Agency, Board
of Directors of Mangospring Inc. and as the non-executive chairman of ZipWhip
Inc. are acceptable, as long as you recuse yourself from any business
negotiations between Real, Mangospring and ZipWhip, Inc. or potential
competitors. Other than these activities, you agree to wind down any active
involvement in other commercial activities within 30 days of your start date.
Our employment relationship will be terminable “at will”, which means that
either you or Real may terminate your employment at any time and for any reason
or no reason, without further obligation or liability.

 



--------------------------------------------------------------------------------



 



This offer is contingent on: (i) your providing evidence of employability as
required by federal law (which includes providing Real within 3 days after your
employment commences with acceptable evidence of your identity and US employment
eligibility), (ii) us receiving acceptable results from any background check or
reference check, and (iii) you signing Real’s Development, Confidentiality and
Non-competition Agreement, attached hereto. Please call us if you have questions
about this offer letter. This letter may not be modified except in a writing
signed by both you and Real.
REAL PROVIDES EQUAL OPPORTUNITY IN EMPLOYMENT AND WILL ADMINISTER ITS POLICIES
WITH REGARD TO RECRUITMENT, TRAINING, PROMOTION, TRANSFER, DEMOTION, LAYOFF,
TERMINATION, COMPENSATION AND BENEFITS WITHOUT REGARD TO RACE, RELIGION, COLOR,
NATIONAL ORIGIN, CITIZENSHIP, MARITAL STATUS, SEX, SEXUAL ORIENTATION, AGE,
DISABILITY OR STATUS AS A DISABLED VETERAN OR VETERAN OF THE VIETNAM ERA OR ANY
OTHER CHARACTERISTIC OR STATUS PROTECTED BY APPLICABLE LAW.
We are excited about the prospect of you joining RealNetworks, Inc. and look
forward to working with you.
This offer is valid until Friday, January 5, 2009, and your start date will be
Monday, January 12, 2009.
Sincerely,

          /s/ Sid Ferrales       Sid Ferrales
SVP Human Resources
RealNetworks, Inc.     

I have read and agree to the terms of employment contained in this offer letter
and the attached Development, Confidentiality and Non-competition Agreement,
which represent a full, complete and fair statement of the offer of employment
made to me by RealNetworks, Inc.

                Hank Skorny:   /s/ Hank Skorny      

Date: January 6, 2009

 



--------------------------------------------------------------------------------



 



REALNETWORKS, INC.
NON-DISCLOSURE AGREEMENT
This RealNetworks, Inc. Non-Disclosure Agreement (“Agreement”), effective as of
the last date signed below, establishes the terms and conditions which will
apply when one of us (“Discloser”) discloses confidential or proprietary
information (“Confidential Information”) to the other (“Recipient”) under this
Agreement. Any reference to RealNetworks in the Agreement or any associated
Supplements include RealNetworks, Inc.’s wholly owned subsidiaries.
1. Associated Contract Documents: Each time one of the parties wishes to
disclose specfic Confidential Informatino to the other, the Discloser will issue
a Supplement to this Agreement (“Supplement”) before disclosure. The Supplement
will identify: (a) which party is disclosing; (b) the Initial and Final
Disclosure Dates (the dates between which the disclosures are occurring). If
only one date is provided on the Supplement, such date will be deemed both the
Initial and Final Disclosure Dates; (c) Points of Contact for each party; (d) a
non-confidential description of the specfici Confidential Information to be
disclosed; and (e) a specific Purpose for Disclosure. The Recipient indicates
acceptance of Confidential Information under the terms of this Agreement by
participating in the disclosure described in the Supplement(s).
2. Disclosure and Marking: The Discloser’s and Recipient’s Points of Contact
will coordinate and control the disclosure. Confidential Information will be
disclosed either: (a) in writing; (b) by delivery of items; (c) by initiation of
access to Confidential Information, such as may be contained in a database; or
(d) by oral or visual presentation. Confidential Information shall be clearly
marked with “Confidential,” “Proprietary,” or another restrictive legend of the
Discloser. If Confidential Information is not marked with such legend or is
disclosed orally or by demonstration, the Confidential Information must be
identified as confidential at the time of disclosure. If such oral disclosure is
not already described in a Supplement, the Discloser shall provide the Recipient
with a written summary within a reasonable time following disclosure.
3. Confidentiality Obligations: For three (3) years after the Initial Date of
Disclosure, the Recipient will: (a) keep the Confidential Information in
confidence, in the same manner as the Recipient maintains its own Confidential
Information, and in no event keep the Confidential Information with less than a
reasonable degree of care; (b) use the Discloser’s Confidential Information only
for the State Purpose (see corresponding Supplement) for which it was disclosed
or otherwise for the benefit of the Discloser; (c) limit the disclosure of all
Confidential Information received under this Agreement to employees and
contractors having a need-to-know, provided that each are under wrtitten
confidentiality obligations similar to those contained herein; (d) make no
copies of the Confidential Information, in whole or in part, except for a
reasonable number of coipes necessary for the purposes described in this
Agreement. All copies shall reproduce, without modificationi, any and all
proprietary markings and other legends contained thereon; and (e) at any time
upon the Discloser’s written request return to Discloser or destroy all written
copies of Confidential Information and portions thereof, and certify such return
or destruction, except that one copy of the Confidential Information may be
retained by the Recipient solely for archival purposes. Recipient may not
otherwise disclose the Confidential Information without the Discloser’s prior
written consent. The Recipient may

 



--------------------------------------------------------------------------------



 



disclose Confidential Information to the extent required by law, provided the
Recipient give the Discloser prompt notice to allow the Discloser a reasonable
opportunity to obtain a protective order.
4. Exceptions: The restrictions on use and disclosure of Confidential
Information as set forth herein shall not apply to information that is:
(a) already in Recipient’s possession without obligation of confidentiality;
(b) independently developed by the Recipient without reference to the
Discloser’s Confidential Information, as demonstrated by competent evidence;
(c) obtained from a source other than the Discloser without obligation of
confidentiality; (d) publicly available when received, or thereafter becomes
publicly available through no fault of the Recipient; or (e) disclosed by the
Discloser to another party without obligation of confidentiality.
5. Residual Information: The Recipient shall be free to use for any purpose the
Residuals resulting from access to or work with such Confidential Information,
provided that the Recipient shall maintain the confidentiality of the
Confidential Information in accordance with this Agreement. The term “Residuals”
means information in non-tangible form, which may be unintentionally retained in
memory by persons who have had access to the Confidential Information, including
ideas, concepts, know-how or techniques contained therein.
6. Disclaimers: The Discloser will not be liable for any damages arising out of
the Recipient’s use of Discloser’s Confidential Information disclosed hereunder.
Neither this Agreement nor any disclosure of Confidential Information hereunder
grants the Recipient any right or license under any trademark, copyright, or
patent, now or in the future, owned or controlled by the Discloser. Disclosure
of Confidential Information containing business plans is for evaluation purposes
only. Receipt of Confidential Information pursuant to this Agreement will not
preclude, or in any way limit, the Recipient from: (a) providing to others
products or services which may be competitive with products or services of the
Discloser; (b) providing products or services to others who compete with the
Discloser; or (c) assigning its employees in any way it may choose. THE
DISCLOSER PROVIDES CONFIDENTIAL INFORMATION SOLELY ON AN “AS IS” BASIS, WITHOUT
WARRANTY OF ANY KIND.
7. General: This Agreement does not require either party to disclose or to
receive Confidentila Information; nor does it obligate eithr party to perform
any work, enter into any license, business engagement, or other agreement.
Neither party may assign, or otherwise transfer, its rights or delegate its
duties or obligations under this Agreement without prior written consent of the
other party. Any attempt to do so is void. The Recipient must comply with all
applicable United States and foreign export laws and regulations. All amendments
must be in writing and must be signed by authorized representatives of both
parties. No waiver of any terms or conditions of this Agreement shall be deemed
a waiver of the remaining terms or conditions. In the event of a breach of this
Agreement by either party, the non-breaching party shall be entitled to seek
equitable relief, in addition to any other remedies which may be available.
Either party may terminate this Agreement upon thirty (30) days written notice
to the other. Any provisions which by their nature extend beyond its termination
remain in effect until fulfilled, and apply to respective successors and
assignees. The laws of the State of Washington govern this Agreement. This
Agreement and its Supplements are the complete and exclusive agreement regarding
our disclosures of Confidential Information, and replace any prior written

 



--------------------------------------------------------------------------------



 



or oral communications between us. Once signed, any reporoduction of this
Agreement made by reliable means (for example, photocopy or facsimile) is
considered an original.
INTENDING TO BE LEGALLY BOUND and signed by their duly authorized
representatives,
RealNetworks,Inc.
2601 Elliott Avenue, Suite 1000
Seattle, WA 98121

          Signature:   /s/ Sid Ferrales         Name:   Sid Ferrales       
Title:   Senior Vice President, Human Resources     

Date: January 14, 2009
Recipient: Henry Skorny
Address: 6809 E. Mercer Way
                Mercer Island, WA 98040

                Signature:   /s/ Henry Skorny         Name:   Henry Skorny     
  Title:          

Date: January 6, 2009

 